Citation Nr: 1737815	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-33 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran attended a hearing with the Decision Review Officer in July 2012.  A transcript of the hearing is of record. 

In August 2017, the Veteran requested that his case be advanced on the docket due to hardship and the undersigned grants this motion.  Therefore this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder initially claimed as posttraumatic stress disorder.  In an October 2011 rating decision, the Veteran was denied service connection.  The Veteran timely filed a Notice of Disagreement with the denial in March 2012.  A Statement of the Case further denying service connection was issued to the Veteran in November 2012.  The Veteran timely appealed the claim denial, submitting a VA Form 9 in December 2012.  In the correspondence, the Veteran's representative requested the Veteran be given a hearing with the Board at a local VA office.  The Veteran was scheduled for a hearing to take place on July 27, 2017.  Unfortunately, the Veteran was unable to attend the hearing as he was hospitalized at the time.  In August 2017, the Veteran requested his travel board hearing be rescheduled.  At present, the Veteran has not received a travel board hearing or withdrawn his request for a hearing.  The Veteran is entitled to a hearing as a matter of right. 38 C.F.R. § 20.700(a).  Therefore, a remand is necessary to afford the Veteran her requested video conference hearing.  See 38 C.F.R. §§ 19.9, 20.704.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a travel board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




